Citation Nr: 1211305	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for tendinitis of the right shoulder.

4.  Entitlement to service connection for bilateral wrist strains. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986 and November 2004 to January 2006.  He had additional service with the Ohio Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that in the April 2007 the RO granted the Veteran's claim for service connection of lumbosacral strain (to include occasional right thigh pain and mid-back pain) with a noncompensable (zero percent) evaluation.  The Veteran initially filed a Notice of Disagreement (NOD) with this determination and a Statement of the Case (SOC) was issued in September 2008 addressing this issue and which increased this evaluation to 10 percent throughout the course of the present appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Following the SOC, in a January 2009 statement, the Veteran indicated that he would be satisfied with a 20 percent evaluation.  He filed a Substantive Appeal in January 2009, but a 20 percent evaluation was effectuated in a subsequent rating decision.  In a Supplemental Statement of the Case (SSOC) issued in February 2009 in regard to the other issues on appeal, the RO advised the Veteran that his claim for a higher evaluation for his lumbar spine disability was considered resolved in light of the grant of a 20 percent rating, and that no further action was going to be taken.  As neither the Veteran nor his representative subsequently disagreed with that finding, the Board concludes that the benefit sought on appeal was granted in full, and that the claim is not presently before the Board.

A Travel Board hearing was scheduled for October 19, 2011, and the Veteran failed to appear.  Neither the Veteran nor his representative filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2007 the Veteran was afforded a VA audiologic examination in furtherance of substantiating his claims.  With respect to the left ear, the audiometrics obtained at this time did not meet VA's minimum requirements for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385.  In a February 2012 statement, the Veteran's representative asserted that a new examination is necessary to decide this claim as the examination report is over 5 years old and the Veteran believed that his loss is now severe enough to warrant a compensable evaluation.  Accordingly, as the Veteran is asserting that he has hearing loss in this ear that has worsened since January 2007 and this was the basis of the denial, an examination is necessary to decide this claim.  .  

The Board also notes that the claim of entitlement to a compensable evaluation for hearing loss of the right ear is inextricably intertwined with the claim for service connection of hearing loss of the left ear and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  When a medical examination report does not contain sufficient detail the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).

At VA examination in January 2007 the Veteran related that he had a right shoulder condition and bilateral wrist condition that had their onset in service.  Examination, which included review of the claims file, resulted in assessments of tendinitis of the right shoulder and bilateral wrist strains.  In regards to the right shoulder, the examiner apparently noted a history of pre-service injury thereto, but related that any "relationship of his right shoulder symptoms to his 'service[-]connected' pain versus his pre-existing injury cannot be determined."  

The examiner offered no etiology opinion regarding the wrists and offered no rationale for their inability to render an opinion on the Veteran's right shoulder.  In this regard, the Board notes that a review of the file discloses a history of a workplace injury to the right shoulder in March 2004, which notably predates his latest verified period of active duty.  Moreover, the Veteran has complained of continuing symptomatology in the right shoulder and wrists, which he historically relates to service.  Because the examination report does not address the etiology of the Veteran's claimed bilateral wrist condition or provide any rationale for the opinion regarding the right shoulder disability, it is inadequate and must be returned.  38 C.F.R. § 4.2.  

The Board also notes that the latest VA records contained within the claims file are dated in July 2010.  A review of the Veteran's VA records shows that he regularly receives treatment through VA.  These records could potentially shed light on the Veteran's claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from July 2010 and on.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after July 21, 2010.

2.  Thereafter, schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of his claimed hearing loss.  For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that left ear hearing loss, if diagnosed, is attributable to service, including noise exposure experienced therein.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  In addition, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed tendinitis of the right shoulder and bilateral wrist disability.

The following considerations will govern the examination:  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had tendinitis of the right shoulder (or any right shoulder disability) that existed prior to his entry into active duty in November 2004?

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

c.  If the answer is "no," is it at least as likely as not (a 50 percent or greater probability) that any current disability of the right shoulder is etiologically related to service or had its onset during the Veteran's period(s) of active military service?

d.  Is it at least as likely as not (a 50 percent or greater probability) that any current disability of the wrists is etiologically related to service or had its onset during the Veteran's period(s) of active military service?

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


